UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2461


SIMEON MCCRAE MERRITT,

                    Plaintiff - Appellant,

             v.

ABACUS STAFFING,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00488-AWA-RJK)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simeon Mccrae Merritt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Simeon Mccrae Merritt appeals the district court’s order dismissing with prejudice

his complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2) (2018). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Merritt v. Abacus Staffing, No. 2:19-cv-00488-AWA-

RJK (E.D. Va. Nov. 25, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2